Name: Council Decision (EU) 2015/1947 of 1 October 2015 on the conclusion, on behalf of the European Union, of the Protocol Amending the Marrakesh Agreement establishing the World Trade Organisation
 Type: Decision
 Subject Matter: economic conditions;  tariff policy;  Africa;  European construction;  executive power and public service;  world organisations;  international trade
 Date Published: 2015-10-30

 30.10.2015 EN Official Journal of the European Union L 284/1 COUNCIL DECISION (EU) 2015/1947 of 1 October 2015 on the conclusion, on behalf of the European Union, of the Protocol Amending the Marrakesh Agreement establishing the World Trade Organisation THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular the first subparagraph of Article 207(4), in conjunction with point (v) of Article 218(6)(a) thereof, Having regard to the proposal from the European Commission, Having regard to the consent of the European Parliament, Whereas: (1) The World Trade Organisation (WTO) launched the Doha Round of trade negotiations, known as the Doha Development Agenda, in November 2001. The negotiations on trade facilitation were launched in July 2004 on the basis of a commitment to clarify and improve several articles of the General Agreement on Tariffs and Trade 1994 (GATT 1994): Article V (Freedom of Transit), Article VIII (Fees and Formalities connected with Importation and Exportation), and Article X (Publication and Administration of Trade Regulations), with a view to further expediting the movement, release and clearance of goods, including goods in transit. In addition, the mandate referred to provisions for effective cooperation between customs or any other appropriate authorities on trade facilitation and customs compliance issues. (2) Negotiations have been conducted by the Commission in consultation with the Special Committee established under Article 207(3) of the Treaty. (3) The Ninth WTO Ministerial Conference held in Bali on 3-6 December 2013 adopted the Ministerial Decision on Trade Facilitation, which concluded negotiations on the Agreement on Trade Facilitation subject to the legal review of the text. The Ministerial Decision also set up the Preparatory Committee on Trade Facilitation and instructed the WTO's General Council to adopt a Protocol to insert the Agreement as Annex 1A to the Marrakesh Agreement establishing the WTO and to open it for acceptance by each WTO Member in accordance with its internal procedures. (4) At its meeting on 27 November 2014, the WTO's General Council adopted the Protocol amending the Marrakesh Agreement establishing the World Trade Organisation (the Protocol) and opened it for acceptance by WTO Members. (5) The Protocol includes the Agreement on Trade Facilitation and the commitments of developing countries that are incorporated as an Annex to that Agreement. A significant number of developing countries have already notified their Category A commitments pursuant to Article 15(1) of the Agreement on Trade Facilitation. The Committee on Trade Facilitation will receive the notifications of commitments under Category A for least developed countries pursuant to Article 15(2) of the Agreement on Trade Facilitation and the notifications of commitments under Categories B and C for both developing and least developed countries pursuant to Article 16(5) of the Agreement on Trade Facilitation. The commitments will become an integral part of the Agreement on Trade Facilitation. (6) The Protocol should be approved on behalf of the Union, HAS ADOPTED THIS DECISION: Article 1 The Protocol Amending the Marrakesh Agreement Establishing the World Trade Organisation is hereby approved on behalf of the European Union. The text of the Protocol is attached to this Decision. Article 2 The President of the Council shall designate the person(s) empowered to deposit, on behalf of the Union, the instrument of acceptance, as specified in paragraph 4 of the Protocol (1). Article 3 This Protocol shall not be construed as conferring rights or imposing obligations which can be directly invoked before Union or Member State courts and tribunals. Article 4 This Decision shall enter into force on the date of its adoption. Done at Luxembourg, 1 October 2015. For the Council The President Ã . SCHNEIDER (1) The date of entry into force of the Protocol will be published in the Official Journal of the European Union by the General Secretariat of the Council.